             Case 20-35740 Document 673 Filed in TXSB on 08/02/21 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    SEADRILL PARTNERS LLC, et al.,1                                  )   Case No. 20-35740 (DRJ)
                                                                     )
                             Reorganized Debtors.                    )   (Jointly Administered)
                                                                     )   RE: Docket No. 640

CERTIFICATE OF NO OBJECTION WITH RESPECT TO THE SECOND AND FINAL
          FEE APPLICATION OF M3 ADVISORY PARTNERS, LP

             Pursuant to the Procedures for Complex Chapter 11 Cases in the Southern District of

Texas, the undersigned counsel for the above-captioned reorganized debtors (collectively,

the “Debtors” or “Reorganized Debtors,” as applicable) certifies as follows:2

             1.    On July 8, 2021, the Debtors filed the Second Interim and Final Application of M3

Advisory Partners, LP, Financial Advisor for the Debtors, for Compensation Earned and Expenses

Incurred for the Period from December 1, 2020 Through May 14, 2021 [Docket No. 640] (the

“M3 Final Fee Application”).

             2.    The deadline for parties to file responses to the relief requested in the M3 Final Fee

Application was July 29, 2021 (the “Objection Deadline”). No objections were filed on the docket

on or before the Objection Deadline. Additionally, counsel for the Reorganized Debtors did not

receive any informal objections or responses to the M3 Final Fee Application.



1
      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
      the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location
      of Reorganized Debtor Seadrill Partners LLC’s principal place of business and the Debtors’ service address in
      these chapter 11 cases is Seadrill Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick
      High Road, London W4 5YS, United Kingdom.
2
      Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in the Fourth
      Amended Joint Chapter 11 Plan of Reorganization of Seadrill Partners LLC and Its Debtors Affiliates Pursuant
      to Chapter 11 of the Bankruptcy Code [Docket No. 562].
             Case 20-35740 Document 673 Filed in TXSB on 08/02/21 Page 2 of 3




            3.      The Reorganized Debtors request that the Court enter the attached proposed order

    at the earliest convenience of the Court.


Houston, Texas
August 2, 2021

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
J. Machir Stull (TX Bar No. 24070697)             Brian Schartz, P.C. (TX Bar No. 24099361)
Genevieve Graham (TX Bar No. 24085340)            609 Main Street
Veronica A. Polnick (TX Bar No. 24079148)         Houston, Texas 77002
1401 McKinney Street, Suite 1900                  Telephone:      (713) 836-3600
Houston, Texas 77010                              Facsimile:      (713) 836-3601
Telephone:       (713) 752-4200                   Email:          brian.schartz@kirkland.com
Facsimile:       (713) 752-4221
Email:           mcavenaugh@jw.com                -and-
                 mstull@jw.com
                 ggraham@jw.com                   Anup Sathy, P.C. (admitted pro hac vice)
                 vpolnick@jw.com                  Chad J. Husnick, P.C. (admitted pro hac vice )
                                                  300 North LaSalle Street
Co-Counsel for the Debtors                        Chicago, Illinois 60654
and Debtors in Possession                         Telephone: (312) 862-2000
                                                  Facsimile:       (312) 862-2200
                                                  Email:           anup.sathy@kirkland.com
                                                                   chad.husnick@kirkland.com

                                                  Co-Counsel for the Debtors
                                                  and Debtors in Possession




                                                    3
        Case 20-35740 Document 673 Filed in TXSB on 08/02/21 Page 3 of 3




                                    Certificate of Service

        I certify that on August 2, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh




                                               3
29693333v.1
